OFFICE   OF THE ATTORNEY GENERAL OF TEXAS




sionorable Charky     Saokhart
stat0 Treaamrr
Austin, Texas
shar sir;




                                                    ws of thlr   State?
                                                40, yols eubmit r0r the
opinion of                                        BtLcm, whleh we
quote froi?l




                            *X*8     Annotated Bivil Stattia8,      levirs
                          ltilege  of rsglaltmtlon    unum tha           ’
                          a af ohattel mmtgagae, deeds of trw t,
                          I), 9enuorp’II liene,  end eonUltlonal
                          lnotrumenta o? a elmilar natwe,        re-
                          688 Of Two iiuu&reU Dollars    ($200.00) l
                          in its lnoldenoe,     the only rxeaptlm
therefrom being the f0ll0wfngr

                   This ss&lon shall not apply to in-
                    $68, mother    obli@.lons   takes by
                    of the United gtatas or of UP? State
      0: Tgxa8, or any oorporatlon    aaenog or i.nstFm~t-
      tilitg of the mlted  states,  or of the Stats of Texas
Hon. Charley tookbart,     Pa&e 2



      in aarrylng out a governmental purpose aa expres8ad
      in any Aot of tha Congrear of the united States or
      ai the I.+?gislature of the State of Texas, nor shall
      the provisions   of this seotlon apply to obligations
      or lnatruments mourad by liens on oropr and farm
      or agriaultural    prOduots or to livestook or farm
      lmplemqats, or an abetraat ot judgment. . .”
            ft iS, to be a86wmd that the ohattel mortgage under
oonslderatlon    here eeouree an obligation     in exoese of Two
Hundred Dollars ($ZOO.OO), and 1s not exsouted in renewal and
extenalon of a prior ohattel mortgage, theretofore           etemp-
ed under the AOt, end 1s therefore      subjeot‘ to the terms or
the otatute   and  the tax levied thereby, unless it fall6
wlthln the foragoing     exemption.   We do not bellsra       the instant
ohattel mortgage ialla within the eloopa of this sxemptlon.
Although the orop adjurtmant rentals,       parities,    and subsidies
oovered by the mortga e are paid to the mortgagor by the
United States of AmarP08 under the Agrloultural          Adjuatmant
Aot, through the medium of an lnstrutnentallty         of the United
States, for tha purpoee af oarrylng out a governmental pur-
paea naverthe~ees,     the ohnttel mortgage ltnelf       doee not fall
wlthk ths oategorp. of “instrumenta,      not es, or other obligations
taken by or on b.ehalf of the United States,"         so as to be exempt
thereundsr.     The ahattel niortgage in question merely evidenoes
an atte3npt and purpoee by and between private contracting           parties
to deal with benaflt payment8 paid to the mortgagor by the
United state6 under an Aot of Congress.        With suoh contraotual
relations   the Government has no o onoern, and in hot,         gives no
reoognltlon   thereto,  88 lndioatad by the following       regulation
iasusd by the Department of Agrloulture       in Southern Region
Bull&in,    301a, Ravisad, Geotlon 13, sub. fl

           *An payment or #hare of payment shall be oom-
     putsd an$ mnde without rdgflrd to questlone of title
     uudrr stata Law, without deduotion   or olalne for
     .advanoes and without  regard to any olaim or llan
     against any orop, or prooeeds thersof,    in favor of
      the owner or any other oraditor.n
           &avlng determined that no question of Federal lmtnunity
from State taxatibn is presented here, Ma now pass to a oon-
elderation   of whathar tha sub eat ohattel mortgage falls within
the axamption of tha Act runn sng to “obligations    or instrument8
aeometj by llene an araps and farms or a$riOUltUrFd      pr+.IOtS,
or to llvatataot or to iam lmplamants,n despite the f’aot that
it oovera, or attempts to oover, other property than the fora-
going, that ia to say; orop ad1ustmant rentals,     parities,      and
subaidias , paid to mortgagor by the Federal Government ~, a8
Hon. aharley      Lookhart,   Page 3


above outlIned.       COnferen    Opinion No. 3061, of date Junnr 17,
1939, dire&ad      to you, and prepared by Assistant Attorney
General olsnn R. Lmls, turnlshslr a speolflo       anmver to this
question    In ho~dlng, eubstantially,    that the lnolueion In a
ohattdl   aar*qe      or property In addition to the proparty rpeoi-
floally   mentioned In the above-quoted exempti.on, operated to
mno~e    suoh. mortgage   from the bMX&lt of raid exemption, and
r0mr8a     same subjeat to this molae atamp tax on regletratlon,
if otherwte      wlthln the Aat.
           We aooonllnglp    advies that In our oplnlon tha deeorlbed
ohattal mortgage im aubjsot to the era169 tax levied upon the
privilege  of Its registration     by Artiole 70478, Vernon’s Annotated
Clvll statutes,
                                            Your8 very truly
                                       ATTORNEY
                                              GENERALOF TEXAS
                                         /a//Pat     M. Neif,   Jr.

                                                    Pat M. Hoff,      Jr.
                                                            Aeslstant



aKIN

APPROVED
       FEB 1, 1940
/cl/   f+nld    0. +mll
AlTOR&Y        QIXERALOF TEXAS
                                                         APPROVXD
                                                   opinion eommlttee
                                                       By   BWB
                                                         ohainwm